  Case 1:20-cv-00523-LPS Document 4 Filed 11/23/20 Page 1 of 1 PageID #: 25


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

 SHIVA STEIN,                        )
                                     )
                   Plaintiff,        )
                                     ) Case No. 1:20-cv-00523-LPS
       v.                            )
                                     )
 MOBILE MINI, INC., ERIK OLSSON,     )
 FREDERICK G. MCNAMEE, JEFFREY S.    )
 GOBLE, JAMES J. MARTELL, KIMBERLY   )
 J. MCWATERS, LAWRENCE               )
 TRACHTENBERG, MICHAEL L. WATTS,     )
 SARA R. DIAL, STEPHEN A. MCCONNELL, )
 MICHAEL W. UPCHURCH, AND KELLY      )
 WILLIAMS,                           )
                                     )
                   Defendants.       )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”). Defendants have filed neither an

answer nor a motion for summary judgment in the Action.

 Dated: November 23, 2020                           RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 210
 WOLF HALDENSTEIN ADLER                            Wilmington, DE 19801
 FREEMAN & HERZ LLP                                Telephone: (302) 295-5310
 Gloria Kui Melwani                                Facsimile: (302) 654-7530
 270 Madison Avenue                                Email: bdl@rl-legal.com
 New York, NY 10016                                Email: gms@rl-legal.com
 Telephone: (212) 545-4600
 Facsimile: (212) 686-0114                          Attorneys for Plaintiff
 Email: melwani@whafh.com
